DETAILED ACTION
This is a final Office Action on the merits for application 16/936,995. Receipt of the amendments and arguments filed on 02/14/2022 is acknowledged.
Claims 1-20 are pending.
Claims 1-20 are examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 11 has been amended to define the first web is to comprise of at least one curved section and one or more substantially linear uniform thickness sheets away from the curved section, which is considered to define new matter since the originally filed specification and drawings 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 8, 9, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 defines “its roots,” which renders the claimed invention indefinite since multiple elements have been defined prior to use of the pronoun “its,” where one of ordinary skill in the art would not know what element is being referred back to. For examining purposes and in light of the specification and drawings, “its” is considered to refer back to each respective web other than the first. Moreover, claim 6 is rendered indefinite for its dependency upon claim 5. Claims 8 and 9 each include similar limitations and are similarly rejected and interpreted, where “its” is considered to refer to the first web in such claims.
Claim 11 is considered to define new matter, as explained above, and thus renders the claimed invention indefinite since one of ordinary skill in the art would not know what exactly is being defined in in such an instance, such as whether the everything outside of the curved section of the web needs to have a uniform thickness or whether the root of the web is excluded from such limitations. For examining 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 and 16-20 are rejected under 35 U.S.C. 103 as obvious over Clausen et al. (U.S. Patent 5,410,855).
Regarding claim 1, Clausen et al. disclose a metallic extruded profile (profile #1 is constructed from metal, such as aluminum) having two skins (#11 and #12) with inner, and outer surfaces (see figure 1), in which:
the skins are interconnected by at least two webs (#13 and #16) that integrally meet the inner surfaces of both skins at respective roots (see figure 1);
an outer periphery of the profile includes a first joining edge (the edge at #15); and
snap-fit features (#15) on the first joining edge permit the profile to snap fit together with a complementary profile joining edge (see figure 1), by deforming at least the skins and a first of the at least two webs (see figure 2, where the web #16 
wherein the first web (#16) is curved (See figure 1, where the central portion of the web is curved, similar to the embodiment of figure 2 of the present invention. Alternatively, col. 3, ll. 26-32 disclose the web can be arcuate instead of V-shaped as depicted);
a curvature of the first web is visible viewing an extrusion edge of the profile (see figure 1, where the edges extending into and out of the page are open and thus allow for viewing of the curved profile of the web), the curvature comprising a maximum deviation of the first web from a line segment connecting the first web’s root centers (see figures 1 and 4 and col. 2, ll. 18-24, where the web #16 is to be longer in length than the perpendicular distance between the skins where the web #16 is connected to the skins, and the thickness of the web is less than that of the skins and other webs such that the displacement of the web apex from where it is connected to the skins is at a maximum deviation.); and 
the profile is adapted to deform during snap-fit deformation with the first web elastically deforming to change a separation of root centers, and the skins between the first web and a neighboring web deforming elastically (see figures 1-4, where the profile is configured to deform in order to snap fit to a second panel).
However, Clausen et al. does not disclose the curvature of the web is at least twice the web’s mean thickness away from where the web is connected to the skins. Clausen et al. do disclose the web can be modified, such as by reducing the thickness compared to the other webs, in order to provide the connection with specific strength In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 2, Clausen et al. render obvious the elastic deformation of the first web includes plastic deformation affecting less than 5% of a length of the first web (due to the material properties of the aluminum material used to construct the first web, the web is thus considered to comprise of a plastic deformation which is infinitesimal and thus less than 5% of the length of the first web since such a deformation is based on a force applied to such a web and thus the structure of Clausen et al. meets such configured to language as defined).
Regarding claim 3, Clausen et al. render obvious the first web arcs away from the first joining edge (see figure 1 and col. 2, ll. 18-24).
Regarding claim 4, Clausen et al. render obvious the snap-fit features on the first joining edge are designed to spread apart during snap-fit deformation, and snap-fit deformation increases a length of the line segment, and increases a radius of curvature of the first web (see figures 2 and 3, where the tabs #15 of the snap-fit connection are 
Regarding claim 5, Clausen et al. render obvious each web other than the first web, except possibly a second web nearest a second joining edge opposite the first joining edge, is a primarily planar sheet of constant thickness away from its roots (see figure 1).
Regarding claim 6, Clausen et al. render obvious said each web is oriented locally perpendicular to the skins, or at a same angle of 30-90 degrees with respect to the skin (see figure 1).
Regarding claim 7, Clausen et al. render obvious the first web has at least one section consisting of a uniform thickness sheet, of constant curvatures (see figure 4 and col. 2, ll. 18-24).
Regarding claim 8, Clausen et al. render obvious the first web has a uniform thickness, away from its roots (see figure 4).
Regarding claim 9, Clausen et al. render obvious the first web away from its roots has a uniform thickness except at the at least one section, which is thinner (for rejection purposes of claim 9, the at least one section of the first web can be considered the section at element #19, where the smallest thickness of the groove #19 can be considered the at least one section which extends along the length of the panel and thus comprises of a constant thickness along such a section, where such a section  comprises of a smaller thickness than the rest of the first web, which is a constant thickness as depicted in figure 4 and thus meets such limitations as defined).
Regarding claim 10, Clausen et al. render obvious the first web includes exactly one curved section, the curve having a shape that is approximately parabolic, elliptical, circular, hyperbolic or cycloidal (as disclosed in col. 2, ll. 18-24, the arc shaped web would thus comprise of a circular, parabolic or elliptical shape).
Regarding claim 11, Clausen et al. render obvious the first web includes at least one curved section and away from the at least one curved section, the first web is defined by one or more substantially linear, uniform thickness sheets (see figure 4, where the center of the first web comprises of a curved section and on each side of the curved section comprises a first linear uniform thickness sheet except at a root thereof where the web meets the skin and thus meets such limitations as understood and defined).
Regarding claim 12, Clausen et al. render obvious the webs and skins have uniform respective thicknesses away from the roots, these thicknesses differing by less than a factor of 2, more preferably a factor of 1, more preferably by 50% (see figures 1 and 4, where the webs and skins have uniform thicknesses away from the roots).
Regarding claim 13, Clausen et al. render obvious the profile comprises a second joining edge (#25) opposite the first joining edge (see figure 1), the second joining edge being complementary to the first joining edge with a second web (#27) closest the second joining edge (see figure 1).
Regarding claim 14, Clausen et al. render obvious the second web has a larger radius bend at the root than any other web of the profile (see figure 1, where the top, second web #27 comprises of obtuse angled bends where it meets the skins and thus a larger bend radius than the other webs which are at 90 degrees or acute angles), is a In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 16, Clausen et al. render obvious the snap fit features on a first side of the first joining edge comprise a pair of meeting surfaces defined by sloped surfaces on entrance (The bottom sloped surface of the tab #18 of figure 4) and retraction sides (the top substantially horizontal surface of the tab #18 of figure 4), respectively, and a land between the sloped surfaces (the land is considered the substantially vertical surface of the tab of figure 4), for coupling by application of a compressive force between aligned profiles, the retraction side having a steeper slop than the entrance side (see figure 4).
Regarding claim 17, Clausen et al. render obvious the snap fit features on a second side of the first joining edge opposite the first side, comprise a sloped meeting surface and one of a complementary detent or recess or one of a cradle surface and complementary cylindrical pivot (figures 1 and 4 depict the use of a sloped meeting surface and complementary recess for the second side of the first joining edge).
Regarding claim 18, though Clausen et al. do not disclose the first web includes at least one section having a mean radius of curvature of between 0.25 and 0.75 times a separation of the skins, Clausen et al. disclose the shape of such a web can be V-shaped or arcuate, where the web can be constructed based on shape and thickness to provide the needed connection strength. Furthermore, as noted by the present invention, the shape of the web is not critical to the invention. Therefore, it would have been obvious to have constructed the first web of Clausen et al. to comprise of a mean radius of curvature between 0.25 and 0.75 times a separation of the skins in order to provide the first web with specific flexibility characteristics in order to strengthen the snap fit connection and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 19, Clausen et al. disclose a method for supporting a snap-fit connection of a metallic extruded profile (profile #1 is constructed from a metal, such as aluminum) comprising two parallel skins (#11 and #12) interconnected by a set of at least two webs (#13 and #16), the method comprising:
providing snap-fit features on complementary leading edges of the profile (snap features #15 and #25 on the leading edges of each profile), the snap-fit features including at least one detent mechanism (see figure 1); and
providing a first leading web (#16) of a first of the leading edge that extends between both skins (see figure 1, where the leading web #16 can be v-shaped or arcuate shaped), the first leading web having a shape, viewed in the extruded direction, having at least an approximate curvature (see col. 2, ll. 18-24, where the 
However, Clausen et al. do not disclose the length of the web is at least 15% more than a distance between the respective joins. Clausen et al. do disclose the web can be modified in order to provide the connection with specific strength after deformation. Furthermore, the present invention does not disclose such a dimension is critical to the invention and only describes such a dimension is used to provide specific flexibility to the assembly. Therefore, it would have been obvious to have constructed the first web of Clausen et al. to comprise of a length that is at least 15% more than the distance between the skins in order to increase the connection strength between the snap fit features when such a web is deformed to connect the elements to one another and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 20, Clausen et al. disclose a metallic extruded profile (profile #1 is constructed from metal, such as aluminum) having two skins (#11 and #12) with inner, and outer surfaces (see figure 1), in which:
the skins are interconnected by at least two webs (#13 and #16) that integrally meet the inner surfaces of both skins at respective roots (see figure 1);
an outer periphery of the profile includes a first joining edge (the edge at #15); and
snap-fit features (#15) on the first joining edge permit the profile to snap fit together with a complementary profile joining edge (see figure 1), by deforming the skins and the first web (see figure 2, where the web #16 is configured to deform during snap engagement), the snap-fit features including a sloped entrance surface extending from a joining edge proximal point to a first web proximal point for wedging open the first joining edge (see figure 1, where the bottom, sloped surface of the tab #15 is considered the sloped entrance surface which is configured to wedge open the edge);
wherein a first web (#16), closest to the snap-fit features of the first joining edge, is curved (See figure 1, where the central portion of the web is curved, similar to the embodiment of figure 2 of the present invention. Alternatively, col. 3, ll. 26-32 disclose the web can be arcuate instead of V-shaped as depicted);
a curvature of the first web is visible viewing an extrusion edge (see figure 1, where the edges extending into and out of the page are open and thus allow for viewing of the curved profile of the web), the curvature comprising a maximum deviation of the first web from a line segment connecting the first web’s root centers that is greater than the first web’s mean thickness (see figures 1 and 4 and col. 2, ll. 18-24, where the web #16 is to be longer in length than the perpendicular distance between the skins where the web #16 is connected to the skins, and the thickness of 
However, Clausen et al. do not disclose the curvature of the web is at least twice the web’s mean thickness away from where the web is connected to the skins or the line segment is recessed from the first joining edge by at least one of: at least three times a mean thickness of the first web in an undeformed state; and at least 50% further than the first web proximal point. Clausen et al. do disclose the web can be modified in order to provide the connection with specific strength after deformation and figure 4 depicts the first web located further away from the first web proximal point of the sloped entrance surface with respect to the joining edge proximal point. Furthermore, the present invention does not disclose such a dimension is critical to the invention and only describes such a dimension is used to provide specific flexibility to the assembly. Therefore, it would have been obvious to have constructed the maximum deviation of the first web of Clausen et al. from a line segment connecting the first web’s root centers to be at least twice the first web’s mean thickness, with the line segment being 50% further than the first web proximal point, in order to increase the connection strength between the snap fit features when such a web is deformed to connect the elements to one another and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Claim(s) 1-13 and 15-20 are rejected under 35 U.S.C. 103 as obvious over Dincel (U.S. Patent 9,091,061) in view of Jarvis et al. (U.S. Patent 5,411,782), Clausen et al., and Darwell (U.S. Publication 2016/0289960).
Regarding claim 1, Dincel discloses an extruded profile (profile #12 is constructed from plastic and is configured to be extruded) having two skins (#13) with inner, and outer surfaces (see figure 4), in which:
the skins are interconnected by at least two webs (#16, #17, and #18) that integrally meet the inner surfaces of both skins at respective roots (see figure 4);
an outer periphery of the profile includes a first joining edge (the edge at #22); and
snap-fit features (#24 and #26) on the first joining edge permit the profile to snap fit together with a complementary profile joining edge (see figure 6), by deforming at least the skins and a first of the at least two webs (see figure 6, where the web #17 and skin at the location of the features #22 are configured to deform during snap engagement), the first web being the closest of the at least two webs to the snap-fit features of the first joining edge (see figure 6);
wherein the profile is adapted to deform during snap-fit deformation with the first web elastically deforming to change a separation of root centers, and the skins between the first web and a neighboring web deforming elastically (see figures 4 and 6, where the skin and web are configured to deform in order to allow the panel to snap fit to a second panel).
However, Dincel disclose the outer webs of adjacent panels that are to be connected to one another are to be complementary to one another so as to lie close to In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), In re Aller, 105 USPQ 233 (CCPA 1955).
In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 2, Dincel in view of Clausen et al., Jarvis et al., and Darwell render obvious the elastic deformation of the first web includes plastic deformation affecting less than 5% of a length of the first web (due to the material properties of the aluminum material used to construct the first web of the prior art, the web is thus considered to comprise of a plastic deformation which is infinitesimal and thus less than 5% of the length of the first web since such a deformation is based on a force applied to such a web and thus the structure of the prior art meets such configured to language as defined).
Regarding claim 3, Dincel in view of Clausen et al., Jarvis et al., and Darwell render obvious the first web arcs away from the first joining edge (see figure 8 of Jarvis et al. and figure 1 of Clausen et al., where the first web of Dincel would arc away from the joining edge when modified as explained above).
Regarding claim 4, Dincel in view of Clausen et al., Jarvis et al., and Darwell render obvious the snap-fit features on the first joining edge are designed to spread 
Regarding claim 5, Dincel in view of Clausen et al., Jarvis et al., and Darwell render obvious each web other than the first web, except possibly a second web nearest a second joining edge opposite the first joining edge, is a primarily planar sheet of constant thickness away from its roots (see figure 4 of Dincel and the modifications above in the rejection of claim 1).
Regarding claim 6, Dincel in view of Clausen et al., Jarvis et al., and Darwell render obvious said each web is oriented locally perpendicular to the skins, or at a same angle of 30-90 degrees with respect to the skin (see figure 4 of Dincel, where the other webs extend along a length that extends 90 degrees with respect to the skin).
Regarding claim 7, Dincel in view of Clausen et al., Jarvis et al., and Darwell render obvious the first web has at least one section consisting of a uniform thickness sheet, of constant curvatures (see figure 8 of Jarvis et al. and Clausen et al., where the arc of the first web is configured to be constant and Clausen et al. disclose the web is to be of uniform thickness).
Regarding claim 8, Dincel in view of Clausen et al., Jarvis et al., and Darwell render obvious the first web has a uniform thickness, away from its roots (see figure 4 of 
Regarding claim 9, Dincel in view of Clausen et al., Jarvis et al., and Darwell render obvious the first web away from its roots has a uniform thickness except at the at least one section, which is thinner (figure 4 of Clausen et al. depicts the web has a smallest thickness at groove #19, which can be considered the at least one section which extends along the length of the panel and thus comprises of a constant thickness along such a section, where such a section comprises of a smaller thickness than the rest of the first web, which is a constant thickness as depicted in figure 4, where such features would be provided within Dincel as explained above).
Regarding claim 10, Dincel in view of Clausen et al., Jarvis et al., and Darwell render obvious the first web includes exactly one curved section, the curve having a shape that is approximately parabolic, elliptical, circular, hyperbolic or cycloidal (as disclosed in col. 2, ll. 18-24 of Clausen et al. and depicted in Jarvis et al., the arc shaped web would thus comprise of a circular, parabolic or elliptical shape in order to be arcuate).
Regarding claim 11, Dincel in view of Clausen et al., Jarvis et al., and Darwell render obvious the first web includes at least one curved section and away from the at least one curved section, the first web is defined by one or more substantially linear , uniform thickness sheets (see figure 4 of Clausen et al., where the ends of the web can be linear with uniform thickness until it reaches the root of such a web, while the center of the web can be arcuate, where such features would be provided within Dincel as explained above).
Regarding claim 12, Dincel in view of Clausen et al., Jarvis et al., and Darwell render obvious the webs and skins have uniform respective thicknesses away from the roots, these thicknesses differing by less than a factor of 2, more preferably a factor of 1, more preferably by 50% (see figure 4 of Dincel as well as Clausen et al., where the webs and skins have uniform thicknesses away from the roots).
Regarding claim 13, Dincel in view of Clausen et al., Jarvis et al., and Darwell render obvious the profile comprises a second joining edge (the edge at #18 of figure 4 of Dincel) opposite the first joining edge (see figure 4 of Dincel), the second joining edge being complementary to the first joining edge with a second web (Dincel; #18) closest the second joining edge (see figure 4 of Dincel).
Regarding claim 15, Dincel in view of Clausen et al., Jarvis et al., and Darwell render obvious the second web is a curved web with a complementary curvature to that of the first web (see Clausen et al. and Jarvis et al., where Dincel is modified in view of such prior art as explained above).
Regarding claim 16, Dincel in view of Clausen et al., Jarvis et al., and Darwell render obvious the snap fit features on a first side of the first joining edge comprise a pair of meeting surfaces defined by sloped surface on entrance (using the snap fit embodiment of figure 7 of Dincel, the left sloped surface of the tab #27 of figure 7 can be considered the entrance side) and retraction sides (the right, vertical surface of the tab #27 of figure 7 of Dincel), respectively, and a land between the sloped surfaces (the land is considered the substantially horizontal surface of the tab of figure 7 of Dincel between the retraction and entrance sides), for coupling by application of a compressive 
Regarding claim 17, Dincel in view of Clausen et al., Jarvis et al., and Darwell render obvious the snap fit features on a second side of the first joining edge opposite the first side, comprise a sloped meeting surface and one of a complementary detent or recess or one of a cradle surface and complementary cylindrical pivot (figure 7 of Dincel depicts the use of a sloped meeting surface #28 and complementary recess #25 for the second side of the first joining edge).
Regarding claim 18, though the prior art do not disclose the first web includes at least one section having a mean radius of curvature of between 0.25 and 0.75 times a separation of the skins, Clausen et al. disclose the shape of such a web can be V-shaped or arcuate, where the web can be constructed based on shape and thickness to provide the needed connection strength. Furthermore, as noted by the present invention, the shape of the web is not critical to the invention since multiple shapes can be used to achieve the same outcome. Therefore, it would have been obvious to have constructed the first web of Clausen et al. to comprise of a mean radius of curvature between 0.25 and 0.75 times a separation of the skins in order to provide the first web with specific flexibility characteristics in order to strengthen the snap fit connection and also since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 19, Dincel discloses a method for supporting a snap-fit connection of an extruded profile (profile #12 is constructed from a plastic and is 
providing snap-fit features on complementary leading edges of the profile (snap features #26 and #25 on the leading edges), the snap-fit features including at least one detent mechanism (see figure 6); and
providing a first leading web of a first of the leading edge that extends between both skins the first leading web having a shape viewed in the extruded direction (see figure 4, where the leading spacer #16 can be flat shaped and extend between the skins), whereby the first leading web limits plastic deformation of the profile during the snap-fit connection requiring a given snap-fit resiliency (see figure 4, where the web comprises of a resiliency to allow the snap fit features to extend away from one another).
However, Dincel disclose the outer webs of adjacent panels that are to be connected to one another are to be complementary to one another so as to lie close to one another and perpendicular to the skins except for the first web is curved so as to have a curvature with a length at least 15% more than a distance between the joins where the web is connected to the skins. It is highly well known in the art, as evidenced by Jarvis et al., that panels that are to be connected to one another can be constructed with rounded webs at the edges that are to be connected to one another, where flanges can extend from the arcuate web of one edge and engage recesses in the edge of the other panel. Furthermore, Clausen et al. teach that such webs can be constructed with different thicknesses and different shapes, such as v-shaped or arcuate, in order to alter the flexibility of the flanges that extend away from such a web and thus assist and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), In re Aller, 105 USPQ 233 (CCPA 1955).
Furthermore, though Dincel discloses the use of plastic instead of metal to construct the panels, it is highly well known in the art, as evidenced by Darwell, that such panels can be constructed from plastic or metal materials. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the panels of Dincel out of metal instead of plastic, as taught in Darwell, since such materials are interchangeable with one another and also since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 
Regarding claim 20, Dincel discloses an extruded profile (profile #12 is constructed from plastic and is configured to be extruded) having two skins (#13) with inner, and outer surfaces (see figure 4), in which:
the skins are interconnected by at least two webs (#16, #17, and #18) that integrally meet the inner surfaces of both skins at respective roots (see figure 4);
an outer periphery of the profile includes a first joining edge (the edge at #22); and
snap-fit features (#24 and #26) on the first joining edge permit the profile to snap fit together with a complementary profile joining edge (see figure 6), by deforming the skins and the first web (see figure 6, where the web #17 and skin at the location of the features #22 are configured to deform during snap engagement), the snap fit features including a sloped entrance surface (using the snap fit embodiment of figure 7 of Dincel, the left sloped surface of the tab #27 of figure 7 can be considered the entrance side) extending from a joining edge proximal point to a first web proximal point for wedging open the first joining edge (the joining edge proximal point can be considered the far rightmost point of the surface #27 and the first web proximal point can be the leftmost point of the surface #27);
However, Dincel disclose the outer webs of adjacent panels that are to be connected to one another are to be complementary to one another so as to lie close to one another and perpendicular to the skins they are attached to except for the first web is curved so as to have a curvature at least twice the web’s mean thickness away from where the web is connected to the skins, such that the line segment is recessed at least three times the thickness of the first web in an undeformed state or at least 50% further In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), In re Aller, 105 USPQ 233 (CCPA 1955).
In re Leshin, 125 USPQ 416 (CCPA 1960).

Response to Amendment
Applicant’s amendments to the claims overcome the 35 U.S.C. 112(b) rejections of the previous Office Action, except where noted above. Therefore, the 35 U.S.C. 112(b) rejections of the previous Office Action, except where noted above, are withdrawn.

Response to Arguments
Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s arguments that use of the pronoun “its” is clear in claims 5, 8, and 9, such arguments are considered unpersuasive since the term “its” can be still considered ambiguous to one of ordinary skill in the art. Such ambiguousness can be 
Regarding Applicant’s arguments that the connection of Clausen could not be “called snap-fit by those skilled in the art,” all that the claim defines is that the metallic extruded profile comprise of “snap-fit features.” The tabs #15 of Clausen are configured to engage a recess and ledge of another element and can even snap in place depending upon the size of the recess of the complementary profile joining edge, where such a complementary joining edge is not positively defined and one can provide a complementary joining edge where such an audible snap can be provided. Applicant is attempting to define what a snap fit connection is and how such a snap fit connection is to occur when all that the claim requires is “snap-fit features.” It is noted that the features upon which applicant relies (i.e., the requirements to have a snap fit connection) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Since Clausen comprises of elements that meet functional and structural limitations of the broad term “snap-fit features,” the rejections are thus considered proper and are upheld. Similar arguments are provided by Applicant with respect to claim 20 and such arguments are also considered unpersuasive for the same reasons as explained above.
Regarding Applicant’s arguments that “Applicant does not find an operable solution disclosed by replacing the v-web 16 with a single continuous circular web,” Applicant is attempting to refute that which is explicitly taught within the prior art. The use of patents as references is not limited to what the patentees describe as their own In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). In the present case, Clausen explicitly teaches that an arcuate web can be used and could fully, successfully function for such a first leading web and thus meets the limitations of a curved first web. The rejections are thus considered proper and are upheld. Applicant includes similar limitations with respect to claim 18 and thus such arguments are also considered unpersuasive.
Regarding Applicant’s arguments that “mean thickness of the first web, and length to span ratios, are most critical parameters for designing the elastic deformation that is central to the present invention,” yes web thickness and length to span ratios are critical to elasticity, but, as taught in Clausen, such knowledge is well known and used in the art in order to properly set such an elasticity of an object. Applicant does not provide any new method or structure for changing such an elasticity of the web and such a method of adjusting the elasticity of the web is already known and well used in the art, as evidenced by Clausen. Therefore, such features are considered an obvious optimization and thus such rejections are considered proper. Applicant includes similar 
Regarding Applicant’s arguments that Clausen discloses permanent plastic deformation is required to maintain such a connection between the two profiles and thus does not meet the limitations of claim 2, claim 2 how the web is to elastically and plastically deform during use, where such a use requires a force in order to have such a deformation within the web. Since such a force is not defined within the claimed invention of claim 2 and since the profile of Clausen is capable of functioning and snap fitting to another profile with minimal force, based on the size of the complementary leading end it is to be attached to, the snap fit features of Clausen is thus configured to function as so broadly defined and thus renders such features obvious. 
Regarding Applicant’s arguments of claims 3 and 7 in view of Clausen, such arguments are similar to those of claim 1, where Clausen explicitly teaches that an arcuate web can be used and thus meets such limitations as defined. 
Regarding Applicant’s arguments that the roots of Clausen cannot be considered a section with uniform thickness and constant curvature as defined in claim 9, the claim limitations do not preclude the at least one section as comprising the portion of the root of the web. Furthermore, Applicant broadly defines “uniform thickness” and not a single thickness throughout, such that the one section formed at the root of the web can be considered to have a uniform thickness along the length of the root and comprises of a constant inner curvature along its length. Again, Applicant is attempting to read the specification and drawings into the broad limitations defined within the claims, where the prior art of record can be interpreted to meet the broad limitations as presently defined.
Regarding Applicant’s arguments regarding Clausen not meeting the limitations of claim 13, Applicant is attempting to read complementary snap-fit features for the second joining edge when the claim only recites that the second joining edge be complementary to the first joining edge. Since the second edge of Clausen comprises of recesses configured to receive the snap fit features of the first edge, such limitations are considered to be met as broadly defined.
Regarding Applicant’s arguments that Clausen does not meet the limitations of claim 16, Applicant is again narrowly limiting the product by process limitations as broadly defined within the claim. The structure of Clausen is configured to compress when inserted within a smaller complementary end. Since only a profile is disclosed and not an assembly of multiple profiles, the profile of Clausen is thus considered to meet such product by process limitations and thus render such limitations obvious.
Regarding Applicant’s arguments that “Clausen teaches away from limiting plastic deformation of the profile,” Clausen specifically discloses that thickness can be altered, such as by providing grooves at the roots of the web, or change the shape of such a web in order to increase and decrease the deformation properties as well as to control the deformation as needed. Therefore, Clausen does not teach away from limiting plastic deformation and such modifications to Clausen are only obvious, well known methods for adjusting resiliency and deformation. The rejections are thus considered proper and are upheld.
Regarding Applicant’s arguments that metal cannot be substituted for the plastic of Dincel, Darwell explicitly teaches that plastic and metal are common metals to use for profiles with edge snap fit connections and thus can be interchanged with one another. 
Regarding Applicant’s arguments that “Dincel did not need or want a rounded end” and the skins of Dincel are what deform, depending upon the amount of force applied to the flanges #22 of Dincel, the force would at some point be transferred to the root where the flange is attached to the web #17 and thus cause a deformation of such a web. See for example, figure 5 of Holroyd (U.S. Publication 2010/0212241) which depicts a similar snap fit connection deforms during connection, where the web deforms so that the nodes where flanges #5 attach to them are spaced further away from one another and thus the snap fit connections of Dincel would similarly function. Though Dincel discloses flat webs for elements #18 and #17, the prior art of Jarvis teaches that curved webs can similarly be used in the art and still allow close proximity of profiles with one another, where Clausen was used to show that such curved webs can allow for better deformation of such snap features placed on the flanges that extend from a rounded web. Since Dincel discloses deformation of such flanges to form the snap-fit connection and since the rounded webs as taught in Clausen would allow for easier manipulation of such flanges into the snap fit engagement, it would have been obvious to have included such features within Dincel. Applicant argues the significance of the deformation of the first web within the claim limitations; however, the web of Dincel would similarly deform to a certain extent based on the forces applied thereon, see Holroyd above, and thus a change in shape of such a web of Dincel would provide the same snap fit connection while providing different aesthetics and less force to make such a connection. The modifications are thus considered proper.
Regarding Applicant’s arguments that the Examiner’s reasons for modifying Dincel to include rounded webs are improper with respect to stiffening the end #18 of Dincel, if such a modification to the end #18 of Dincel would not appreciably change the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635